Citation Nr: 1828063	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 529	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss, suffered exposure to acoustic trauma during his active duty service, and has competently and credibly shown continuity of symptomatology.

2.  The Veteran has tinnitus, suffered exposure to acoustic trauma during active duty service, and has competently and credibly shown continuity of symptomatology.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a bilateral hearing loss disability and suffered exposure to acoustic trauma during active duty service; this satisfies the first two service connection elements.  See 38 C.F.R. § 3.385 (2017); Shedden, 381 F.3d at 1167.  Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of bilateral sensorineural hearing loss allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible testimony adequately establishes causation in this case; thus, the criteria to establish service connection for bilateral hearing loss are met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert v, Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has tinnitus and suffered exposure to acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Shedden, 381 F.3d at 1167.  Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See Walker, 708 F.3d at 1335.  Affording the Veteran the benefit of the doubt, his competent and credible testimony adequately establishes causation in this case; thus, the criteria to establish service connection for tinnitus are met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert, 1 Vet. App. at 53.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


